Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This corrected notice of allowability is being mailed in order to fix the dependency of claims 18 and 19 identified in a printer rush from the back office.  
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 16434834, filed 6/07/2019 claims benefit as follows:

    PNG
    media_image1.png
    78
    427
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS(s) received 7/23/2020, 11/25/2020 and 1/12/2021 have been considered unless marked with a strikethrough.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Merickel on 3/12//2021.
The application has been amended as follows: 


Amend claims 18 and 19 as follows: “The process of Claim 1,…”.  This amendment should make both claims 18 and 19 depend directly from instant claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant argument, the 103 rejection of record is withdrawn.  The art of record teaches a general formula of MXn which relates to a large list of potential metals.  The instant claims not only requires a specific metal but the claims additionally require a specific oxidation state of tungsten.  Given the general teaching one would have to choose between eleven different metals and then choose between all of the different oxidation states possible for each of these metals.  There is no guidance to choose an oxidation state of +4 in combination with tungsten as the metal from the list of possible outcomes.  Instant example 6 uses tungsten hexafluoride, however, not in the correct oxidation state.
In addition, an additional reference is brought forward to show the impact of oxidation state and the lack of predictable success between oxidation states of tungsten and crystallinity with respect to thin film function.  The article to Park et al. teaches that minor differences in annealing temperature lead to significant differences in crystallinity between W+6 and W+5 containing films.  Thus, the state of the art is such that the oxidation state of the metal in a process impacts and properties of the resulting material and so oxidation state is also given weight.  There is no reason to select among several unpredictable alternatives the exact tungsten compound having the +4 oxidation state.

Additional close art is CN-101243732 made of record on the IDS.  The ‘732 publication teaches beta-diketonate metal precursors.  However, the ‘732 publication fails to teach or suggest tungsten much less have an example or point to tungsten and even less point to a tungsten +4 precursor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
	All claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.